420 F.2d 376
CHICAGO INSURANCE COMPANY, Plaintiff-Appellee,v.Robert E. CAMORS et al., Defendants, andSt. Paul Fire and Marine Insurance Company, Defendant-Appellant.
No. 28165.
United States Court of Appeals Fifth Circuit.
February 2, 1970.

Appeal from the United States District Court for the Northern District of Georgia at Atlanta; Newell Edenfield, Judge.
Hugh E. Wright, Hansell, Post, Brandon & Dorsey, Atlanta, Ga., for appellant.
Edward S. White, Lynn Downey, Donald M. Fain, M. Ken. Doss, Nall, Miller, Cadenhead & Dennis, Atlanta, Ga., for appellee.
Before JONES, BELL, and GODBOLD, Circuit Judges.
PER CURIAM:


1
The district court rendered a comprehensive opinion in disposing of this matter. The judgment appealed from is affirmed on that opinion. Chicago Insurance Company v. Camors, N.D.Ga., 1969, 296 F. Supp. 1335.


2
Affirmed.